Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 21, 2015

The Court of Appeals hereby passes the following order:

A15A2128. CARL THOMPSON v. THE STATE.

      Carl Thompson was convicted of felony murder and other crimes, and the
Supreme Court affirmed his convictions on appeal. Thompson v. State, 286 Ga. 889
(692 SE2d 379) (2010). Thompson later filed an extraordinary motion for new trial,
which the trial court denied. He then appealed directly to this Court.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524 (1) (322 SE2d
711) (1984) (directing this Court to transfer “all cases in which either a sentence of
death or of life imprisonment has been imposed upon conviction of murder”).
Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.1




      1
         We note that Thompson also filed an unsuccessful application for
discretionary appeal in the Supreme Court seeking review of the same trial court
order he appeals here. See S15D1246, denied May 26, 2015.
Court of Appeals of the State of Georgia
                                     07/21/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.